Citation Nr: 0303713	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-17 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to an increased initial rating for a cervical 
syndrome currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial rating for lumbar 
syndrome with L5 spondylolysis, currently evaluated as 10 
percent disabling.

(The issue of entitlement to an increased initial rating for 
gastritis currently evaluated, as 20 percent disabling will 
be the subject of a later decision).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1982 
to February 1985 and from July 1991 to April 1996. The 
veteran reportedly has reserve duty both in the army and the 
Marines.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 1996 decision by the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).

The RO, in the May 1996 rating decision, granted service 
connection for a cervical spine disorder, and spondylosis of 
the low back and awarded noncompensable evaluations for both 
disabilities.  In that same decision, the RO denied the 
veteran's claim for entitlement to service connection for 
Hepatitis B.  These issues were properly appealed.  In a 
January 2002 rating decision, the RO increased the veteran's 
evaluations for a cervical spine disorder to 20 percent, 
spondylosis to 10 percent, and continued to deny the claim 
for entitlement to service connection for hepatitis B.

It is not clear whether or not the veteran is making a claim 
for entitlement to service connection for headaches.  The RO 
is requested to contact the veteran in order to clarify this 
matter. 

Further development will be conducted on the issue of 
entitlement to an increased initial rating for gastritis 
currently evaluated as 20 percent disabling pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The medical evidence of record does not show current 
infectious hepatitis B or any residual disability therefrom. 

3.  Cervical syndrome is manifested by pain resulting in the 
equivalent of severe limitation of motion.   a range of 
motion with flexion of 15 degrees, and extension of 10 
degrees, with pain on motion.  

4.  Chronic lumbar syndrome with L5 spondylolysis is 
manifested pain muscle spasms, and limitation of motion. 


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The schedular criteria for a 30 percent rating for a 
cervical syndrome have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  Part 4, Diagnostic Code 5290 (2002).

3.  The schedular criteria for a 20 percent evaluation for 
lumbar syndrome with L5 spondylolysis have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

With regard to the this case, the information and evidence 
needed to establish the current claims was furnished to the 
veteran by means of statement of the case, the supplemental 
statements of the case, and by February 2000 and January 2002 
letters from the RO to the veteran.  In October 1999, he was 
notified by the RO that the Board had returned his case to 
the RO, and that additional information was needed.  He was 
advised that he was to furnish the names and addresses of all 
health care providers who have treated him for his disorders 
that were not currently of record. Moreover, the January 2002 
supplemental statement of the case sets forth the duty to 
assist requirements of the VCAA as well as informing the 
veteran of what evidence the VA would attempt to obtain. See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO has 
made attempts to obtain all records identified by the 
veteran.  Additionally, VA examinations have been performed.  
The Board concludes that all pertinent evidence has been 
obtained.  VA has satisfied its duties to notify and assist 
the appellant in this case.  


I. FACTUAL BACKGROUND

The service medical records for the first period of active 
duty show treatment on several occasions for stomach 
complaints.  In August 1983 the veteran was treated for 
stomach pain with a diagnosis of possible food infection.  
There was no diagnosis of hepatits B.  During the second 
period of active duty the veteran was treated for low back 
complaints diagnosed as spondylolysis of L5 and mechanical 
low back pain.  He was also seen for complaints pertaining to 
the cervical spine, diagnosed as acute cervical spasm and 
paracervical strain.

The records show that he donated blood in June 1993, and 
received hepatitis related test results.  The antibody to 
hepatitis B core result was positive, and the result for the 
hepatitis B surface antigen was negative.

On a January 1994 report of medical history the veteran 
indicated that he had previously or had at the time of the 
report frequent indigestion, stomach, liver, or intestinal 
trouble, and recurrent back pain

The veteran underwent a VA examination in March 2000.  The 
examiner indicated that the claims folder had been reviewed.  
The examiner noted that in June 1992 that the veteran's liver 
function studies were all normal.  The examiner also noted 
that in June 1993 the veteran attempted to donate blood and 
the blood bank found that his blood was positive for 
hepatitis B core antibody and was negative for hepatitis B 
surface antigen. 

The veteran has no history of acute hepatitis and has never 
been treated for acute hepatitis.  Repeat blood studies 
regarding hepatitis antibodies were done the day of the 
examination.  The diagnosis was that the veteran had core 
antibodies to hepatitis B with negative hepatitis B surface 
antigen.  This finding was diagnostic of a past hepatitis B 
infection.  The examiner found that currently the veteran has 
no evidence of chronic, active hepatitis, and he was not 
infectious.

The veteran underwent a VA examination of the spine in March 
2000.  The examiner indicated that the claims folder was 
available, and reviewed before the examination.  The veteran 
indicated that overall his neck was more symptomatic that his 
back.  The veteran stated that he had chronic rather than 
severe pain of the neck.  During service the veteran was seen 
on several occasions, secondary to complaints of neck pain.  
He was diagnosed as having back spasms while in the service 
and he was given conservative treatment.

He continued to have chronic neck pains with frequent 
headaches.  He stated that he was always careful with turning 
movements of the head.  In general, rather than turning his 
head, he tends to turn his entire body such as to avoid 
motion in the neck.  In general, increased levels physical 
activity led to an increased pain.  Looking up caused a pain.  
Holding the head in a static position for extended periods of 
time caused increased pain.  He worked as a painter and the 
examiner stated that this obviously aggravated the disability 
when trying to paint overhead.  The veteran described the 
pain radiating out to about the level of the shoulders but he 
has numbness and tingling of both hands.

It was noted that as far as the back was concerned, that the 
veteran continues to have chronic low back pain of varying 
degrees of severity.  As indicated, this was somewhat less 
troublesome than his neck.  In general, bending was 
bothersome.  He had to be careful with any lifting.  He could 
usually sit, stand, and walk without any particular problems.  
He did have episodes of pain radiating to the back and to the 
left posterior thigh to about the level of the knee.  

The examiner found that a review of the records indicated 
that he had x-rays while in the service, which have revealed 
the presence of spondylosis of L5, which is a pars defect.  
He also noted that further review of the evidence indicated 
that he has had a MRI scan of the cervical spine dated June 
1998.  This was said to be normal.  He also had an April 1998 
lumbar spine film describing spondylolysis without 
spondylolisthesis at L5.  

Physical examination shows that he walked without apparent 
difficulty.  Examination of the neck revealed a right lateral 
rotation of 45 degrees and a left lateral rotation of 35 
degrees.  He had 15 degrees of flexion and 10 degrees of 
extension.  He did have pain on motion.  There was no 
tenderness or spasm noted.  

Examination of the back revealed that he was able to stand 
erect.  No spasm was noted but the examiner did find 
tenderness to palpation across the lower back region.  On 
range of motion testing of the lumbar spine, he had 80 
degrees of flexion and 25 degrees of extension.  He had 30 
degrees of right and left lateral bending.  He had 35 degrees 
of right and left lateral rotation.  He had a pain on 
flexion, extension, and bending.  On a neurological 
evaluation of the upper extremities he had five by five 
strength on muscle testing.  Reflexes and sensation were 
intact in the upper extremities.  He was able to heel and toe 
walk.  He was able to squat and rise again.  Reflexes and 
sensation were intact in the lower extremities.  Sitting and 
straight-leg raising was mildly positive bilaterally.  

The examiner stated that normal values for the cervical and 
lumbar spine are as follows: forward flexion for the cervical 
spine is 30 degrees, and 95 degrees for the lumbar spine; 
backward extension for the cervical spine is 30 degrees and 
35 degrees for the lumbar spine; lateral flexion for the 
cervical and lumbar spine is 40 degrees; normal rotation for 
the cervical spine is 55 degrees, and the lumbar spine is 35 
degrees.  X-rays of the cervical spine were normal.  X-rays 
of the lumbar spine shows that vertebral body height and 
alignment are normal.  Isthmus defects were noted at L5, and 
no spondylolisthesis was indicated.  The disc spaces were 
maintained.  

The examiner went on to state that the veteran had pain on 
range of motion testing.  He also stated that certainly pain 
could further limit functional ability during flare-ups or 
with increased use as described.  He also stated that it was 
not feasible to attempt to express any of this in terms of 
additional limitation of motion, as those matters could not 
be determined with any degree of medical certainty.  Due to 
the chronic nature of the his complaints, particularly 
involving his neck with pain, headaches, numbness and 
tingling of both the hands the examiner suggested the veteran 
undergo a neurologic examination.  The impression was chronic 
cervical syndrome with a history of neck pain and muscle 
spasm, and chronic lumbar syndrome with L5 spondylolysis.  

The veteran underwent a VA neurological examination in March 
2000.  The veteran complained of neck pain, headaches, and 
numbness of the upper extremities.  The veteran was in 
administration and training in the Army and field artillery.  
The veteran has had neck pain for six years.  He was seen 
through the medical system while in the army.  He was 
scheduled to see a neurologist in 1994 but was transferred 
and missed the appointment.  He described no definite neck 
injury except an automobile accident occurring during a 
training exercise in 1990 while in Fort McClellan, Alabama.  
Reportedly during the reserve, the veteran also described 
another automobile accident where he developed neck pain 
about a month after this accident.  He did not present to the 
emergency room.  The veteran also indicated that he jumped 
off the back of a truck and jarred his back around the same 
time.  

The veteran reported that his neck pain increased 
approximately in 1993.  The veteran currently described 
almost constant pain of moderate to severe quality, radiating 
into the upper extremities, more prominent on the left.  The 
pain extended down the posterior arm region to the elbow.  
The veteran has intermittent numbness of both hands, 
affecting all fingertips.  He had no weakness of the upper 
extremities.  He had no change in bowel or bladder habits 
except some constipation.  Neck pain was increased by certain 
activities.  The veteran currently worked as a contractor.  
His job mainly entailed supervising.  He did some painting 
and light-duty-type remodeling.  He felt that his pain in the 
neck area affected his work potential.  He missed one or tow 
days each month due to neck pain.  A MRI scan of the cervical 
spine was done one year ago and showed no significant 
abnormalities per the veteran's report.

The veteran had noted headaches with neck pain since 1993.  
He described muscle tightness extending into the occipital 
region bilaterally.  He has a dull pain with nausea and 
occasional vomiting.  He also had some photophobia and some 
difficulty with visual focusing during his headaches.  He 
denied any sonophobia.  He denied dietary or environmental 
factors in provoking his headaches.  There was no family 
history of migraines.  Headaches occurred on a daily basis. 

Neurologic examination shows that cranial nerves II through 
XII appeared to be intact.  Funduscopic examination reveals 
sharp optic disks bilaterally.  No visual defect was noted.  
Extraocular movements are full.  Facial movement was 
symmetrical.  Sensory examination reveals decreased pinprick 
over both hands, affecting all fingers.  Otherwise, pinprick, 
light touch, proprioception, cold, and vibration appear to be 
intact.  A positive Tinel's sign was noted over the right 
median nerve at the wrist.  No focal weakness was found.  The 
veteran performed heel toe walking, heel-to-shin maneuver, 
finger-to-nose testing, rapid alternating movements and 
tandem gait well.  Romberg test was negative.  Auscultation 
of the neck revealed no high-pitched carotid bruits.  Speech 
was fluent.  Significantly reduced range-of-motion for the 
neck and low back areas are noted with palpable muscle spasm.  
Nerve conduction studies of both upper extremities were 
performed and revealed no current abnormalities.  Needle 
electromyography of selected muscles of the right upper 
extremity was unremarkable.  The examiner noted that an early 
to mild carpal tunnel syndrome was not totally excluded by a 
normal electrophysiological study.  

II. ANALYSIS

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
right heel disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2002).  The Board attempts to determine the 
extent to which service-connected disabilities adversely 
affect the veteran's ability to function under the ordinary 
conditions of daily life, and the assigned ratings are based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2002).

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2002).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant. 38 C.F.R. § 4.3 (2002).  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability. 38 C.F.R. §§ 4.40, 4.45 
(2002).

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

A. Cervical Spine Disability

The RO has assigned a 20 percent rating for the service 
connected cervical spine disability in accordance with the 
criteria set forth in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 5290 (2002).

Diagnostic Code 5290 provides for the evaluation of 
limitation of motion of the cervical spine.  According to 
this Diagnostic Code, a 20 percent requires evidence of 
moderate limitation of motion of the cervical spine.  Severe 
limitation of motion of the cervical spine is necessary for 
the assignment of a 30 percent evaluation.

Ankylosis of the cervical spine at a favorable angle warrants 
a 30 percent evaluation.  A 40 percent evaluation requires 
fixation at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5287 (20021).

The March 2000 VA examinations showed that the veteran 
reported moderate to severe constant neck pain which radiated 
into the upper extremities and intermittent numbness.  The 
pain increased with certain activities.  There was limitation 
of motion with flexion of 15 degrees, extension of 10 
degrees, right lateral rotation of 45 degrees and a left 
lateral rotation of 35 degrees with accompanying pain.  
Additionally, the examiner indicated that certainly pain 
could further limit functional ability during flare-ups or 
with increased use.  After reviewing the current findings in 
conjunction with the Deluca case, the Board finds that the 
chronic cervical syndrome results in the equivalent of severe 
limitation of motion of the cervical spine and a 30 percent 
rating is warranted.

However, the current evidence does provide a basis for a 
rating in excess of 30 percent.  The VA examinations showed 
no spasm or tenderness.  Also, nerve conduction studies 
showed no significant abnormality.  Additionally there is no 
evidence of ankylosis.  Accordingly, a rating in excess of 30 
percent is not warranted.  The 30 percent rating is the 
highest rating warranted for the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

B. Lumbar Syndrome with Spondylosis of L-5 

The RO has assigned a 10 percent disabling evaluation for 
spondylosis of L-5 of the lumbar spine in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5295.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  When there is characteristic pain on 
motion, a 10 percent rating is warranted.  

A 20 percent evaluation is provided when there is lumbosacral 
strain with muscle spasm on extreme forward bending, with 
loss of lateral spine motion, unilateral, in the standing 
position. 

The next higher rating of 40 percent (the maximum rating) is 
assigned when the lumbosacral strain is severe, with listing 
sign, with marked limitation of forward bending in the 
standing position, with loss of lateral motion with 
osteoarthritic changes, or with narrowing or irregularity of 
joint space, or with some of the above with abnormal mobility 
on forced motion.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When slight, a 
rating of 10 percent is provided.  A 20 percent rating is 
warranted for moderate limitation of motion.  A 40 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, Code 5292.

The recent VA orthopedic examination showed that the veteran 
reported chronic low back pain of varying degrees of 
severity.  He also reported episodes of pain radiating to the 
back and to the left posterior thigh to about the level of 
the knee. The examination did show tenderness and some 
limitation of motion.  However, he was able to forward flex 
to 80 degrees.  He had 25 degrees of extension, 30 degrees of 
right and left lateral bending.  The VA neurological 
examination described the limitation of motion and 
significant and indicated that there were palpable muscle 
spasms.  There was no loss of lateral spine motion.  However, 
Board after reviewing the evidence, finds that the degree of 
impairment resulting from the low back disorder more nearly 
approximated the criteria for the next higher rating under 
Diagnostic Code 5295.  Accordingly, a 20 percent rating is 
warranted.  38 C.F.R. § 4.7.

However, this same evidence does not support a basis for a 
higher rating.  The range of motion findings do not indicate 
the presence of severe limitation of motion and the 
pathological findings do not demonstrate the presence of a 
severe lumbosacral strain.  The Board has considered the 
functional loss caused by pain as set forth in the Deluca 
case.  

However, in view of the range of motion findings, the Board 
is satisfied that the degree of functional impairment is 
adequately reflected in the current 20 percent rating.  
Accordingly, the Board finds that a rating in excess of 20 
percent is not warranted.  The 20 percent rating is the 
highest rating warranted for the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


III.  Entitlement to Service Connection for Hepatitis B

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110, 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

While the veteran is capable of providing evidence of 
symptomatology, as a layperson, he is not capable of opining 
on matters requiring medical knowledge. See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  

The service medical records reflect that blood testing in 
June 1993 showed antibody to hepatitis B core result was 
positive, and the result for the hepatitis B surface antigen 
was negative.  The VA examiner in June 2002 stated that this 
finding was diagnostic of a past hepatitis B infection.    

The evidence is unclear as to when such an infection 
occurred.  However, the VA examiner further indicated that 
there was no current infection and the evidence shows no 
residual disability resulting from the previous infection.  
Without current medical evidence showing the presence of a 
disability related to the prior infection, there is no basis 
to permit an allowance.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 


ORDER


Entitlement to service connection for hepatitis B is denied.

Entitlement to an increased rating to 30 percent  for 
cervical syndrome is granted subject to the law and 
regulations governing the payment of monetary benefits.  .

Entitlement to a 20 percent evaluation for lumbar syndrome 
with L-5 spondylosis is granted subject to the law and 
regulations governing the payment of monetary benefits.  



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

